                                            Case 4:18-cv-07602-YGR Document 65 Filed 09/06/19 Page 1 of 14




                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                        CISCO SYSTEMS, INC., et al.
                                   5                                                        Case No. 4:18-CV-07602-YGR
                                                               Plaintiffs,
                                   6                                                         STIPULATED PROTECTIVE ORDER RE:
                                                 v.                                          CONFIDENTIAL INFORMATION
                                   7
                                        SHEIKH, et al.
                                   8
                                                               Defendants.
                                   9
                                        ______________________________________
                                  10    ADVANCED DIGITAL SOLUTIONS
                                        INTERNATIONAL, INC.,
                                  11
                                                               Third-Party Plaintiff,
                                  12
Northern District of California




                                                 v.
 United States District Court




                                  13
                                        RAHI SYSTEMS, INC., et al.
                                  14
                                                               Third-Party Defendants.
                                  15

                                  16

                                  17   1.      PURPOSES AND LIMITATIONS
                                  18           Disclosure and discovery activity in this action are likely to involve production of
                                  19   confidential, proprietary, or private information for which special protection from public disclosure
                                  20   and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,
                                  21   the parties hereby stipulate to and petition the court to enter the following Stipulated Protective
                                  22   Order. The parties acknowledge that this Order does not confer blanket protections on all disclosures
                                  23   or responses to discovery and that the protection it affords from public disclosure and use extends
                                  24   only to the limited information or items that are entitled to confidential treatment under the
                                  25   applicable legal principles. The parties further acknowledge, as set forth in Section 12.3, below, that
                                  26   this Stipulated Protective Order does not entitle them to file confidential information under seal;
                                  27
                                  28
                                                                                  1                     Case No. 4:18-CV-07602 YGR
                                                       STIPULATED PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
          Case 4:18-cv-07602-YGR Document 65 Filed 09/06/19 Page 2 of 14




 1   Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards that will be

 2   applied when a party seeks permission from the court to file material under seal.

 3   2.      DEFINITIONS

 4           2.1     Challenging Party: a Party or Non-Party that challenges the designation of

 5   information or items under this Order.

 6           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

 7   generated, stored or maintained) or tangible things that are not publicly known and are of technical

 8   or commercial advantage to its owner, including trade secret, financial, proprietary, competitive,

 9   commercially sensitive information (e.g., Party or Non-Party’s customers and related purchasing and

10   sales information), or other information required by law or agreement to be kept confidential, and

11   information that qualifies for protection under Federal Rule of Civil Procedure 26(c).

12           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well

13   as their support staff).

14           2.4     Designating Party: a Party or Non-Party that designates information or items that it

15   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

16           2.5     Disclosure or Discovery Material: all items or information, regardless of the medium

17   or manner in which it is generated, stored, or maintained (including, among other things, testimony,

18   transcripts, and tangible things), that are produced or generated in disclosures or responses to

19   discovery in this matter.

20           2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to

21   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

22   consultant in this action.

23           2.7     House Counsel: attorneys who are employees of a party to this action. House

24   Counsel does not include Outside Counsel of Record or any other outside counsel.

25           2.8     Non-Party: any natural person, partnership, corporation, association, or other legal

26   entity not named as a Party to this action.

27           2.9     Outside Counsel of Record: attorneys who are not employees of a party to this action

28
                                                 2                     Case No. 4:18-CV-07602 YGR
                      STIPULATED PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
          Case 4:18-cv-07602-YGR Document 65 Filed 09/06/19 Page 3 of 14




 1   but are retained to represent or advise a party to this action and have appeared in this action on

 2   behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

 3           2.10       Party: any party to this action, including all of its officers, directors, employees,

 4   consultants, retained experts and professional vendors, and Outside Counsel of Record (and their

 5   support staffs).

 6           2.11       Producing Party: a Party or Non-Party that produces Disclosure or Discovery

 7   Material in this action.

 8           2.12       Professional Vendors: persons or entities that provide litigation support services

 9   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

10   storing, or retrieving data in any form or medium) and their employees and subcontractors.

11           2.13       Protected Material: any Disclosure or Discovery Material that is designated as

12   “CONFIDENTIAL.”

13           2.14       Receiving Party: a Party that receives Disclosure or Discovery Material from a

14   Producing Party.

15   3.      SCOPE

16           The protections conferred by this Stipulation and Order cover not only Protected Material (as

17   defined above), but also (1) any information copied or extracted from Protected Material; (2) all

18   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

19   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

20   However, the protections conferred by this Stipulation and Order do not cover the following

21   information: (a) any information that is in the public domain at the time of disclosure to a Receiving

22   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

23   publication not involving a violation of this Order, including becoming part of the public record

24   through trial or otherwise; and (b) any information known to the Receiving Party prior to the

25   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

26   information lawfully and under no obligation of confidentiality to the Designating Party. Any use of

27   Protected Material at trial shall be governed by a separate agreement or order.

28
                                                    3                     Case No. 4:18-CV-07602 YGR
                         STIPULATED PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
          Case 4:18-cv-07602-YGR Document 65 Filed 09/06/19 Page 4 of 14




 1   4.      DURATION

 2           Even after final disposition of this litigation, the confidentiality obligations imposed by this

 3   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

 4   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

 5   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion

 6   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the

 7   time limits for filing any motions or applications for extension of time pursuant to applicable law.

 8   5.      DESIGNATING PROTECTED MATERIAL

 9           5.1    Exercise of Restraint and Care in Designating Material for Protection. Each Party or

10   Non-Party that designates information or items for protection under this Order must take care to

11   limit any such designation to specific material that qualifies under the appropriate standards. The

12   Designating Party must designate for protection only those parts of material, documents, items, or

13   oral or written communications that qualify – so that other portions of the material, documents,

14   items, or communications for which protection is not warranted are not swept unjustifiably within

15   the ambit of this Order.

16           Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

17   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

18   encumber or retard the case development process or to impose unnecessary expenses and burdens on

19   other parties) expose the Designating Party to sanctions.

20           If it comes to a Designating Party’s attention that information or items that it designated for

21   protection do not qualify for protection, that Designating Party must promptly notify all other Parties

22   that it is withdrawing the mistaken designation.

23           5.2    Manner and Timing of Designations. Any Party or Non-Party may designate as

24   Confidential any document or response to discovery which that Party or Non-Party considers in good

25   faith to contain “CONFIDENTIAL” information. Except as otherwise provided in this Order (see,

26   e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or

27
28
                                                 4                     Case No. 4:18-CV-07602 YGR
                      STIPULATED PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
       Case 4:18-cv-07602-YGR Document 65 Filed 09/06/19 Page 5 of 14




 1   Discovery Material that qualifies for protection under this Order must be clearly so designated

 2   before the material is disclosed or produced.

 3          Designation in conformity with this Order requires:

 4              (a) for information in documentary form (e.g., paper or electronic documents, but

 5   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

 6   affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a portion

 7   or portions of the material on a page qualifies for protection, the Producing Party also must clearly

 8   identify the protected portion(s) (e.g., by making appropriate markings in the margins).

 9          A Party or Non-Party that makes original documents or materials available for inspection

10   need not designate them for protection until after the inspecting Party has indicated which material it

11   would like copied and produced. During the inspection and before the designation, all of the material

12   made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has

13   identified the documents it wants copied and produced, the Producing Party must determine which

14   documents, or portions thereof, qualify for protection under this Order. Then, before producing the

15   specified documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page

16   that contains Protected Material. If only a portion or portions of the material on a page qualifies for

17   protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by making

18   appropriate markings in the margins).

19              (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

20   Designating Party identify on the record, before the close of the deposition, hearing, or other

21   proceeding, all protected testimony any Party or Non-Party may identify on the record, before the

22   close of the deposition, all protected information disclosed during the deposition. In addition, any

23   Party or Non-Party may elect to designate portions of the transcript as “CONFIDENTIAL” within 14

24   calendar days from the delivery of the deposition transcript. Such designations shall be

25   communicated in writing to all Parties. Only those portions of the testimony that are appropriately

26   designated for protection within this 14 day period shall be covered by the provisions of this

27   Stipulated Protective Order. Until the expiration of this 14 day period, the entire transcript shall be

28
                                                5                     Case No. 4:18-CV-07602 YGR
                     STIPULATED PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
          Case 4:18-cv-07602-YGR Document 65 Filed 09/06/19 Page 6 of 14




 1   treated as “CONFDENTIAL” information. The use of a document as an exhibit at a deposition shall

 2   not in any way affect its designation as “CONFIDENTIAL”

 3                 (c) for information produced in some form other than documentary and for any other

 4   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

 5   containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a

 6   portion or portions of the information or item warrant protection, the Producing Party, to the extent

 7   practicable, shall identify the protected portion(s).

 8           5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 9   designate qualified information or items does not, standing alone, waive the Designating Party’s

10   right to secure protection under this Order for such material. Upon timely correction of a

11   designation, the Receiving Party must make reasonable efforts to assure that the material is treated in

12   accordance with the provisions of this Order.

13   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

14           6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation of

15   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

16   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,

17   or a significant disruption or delay of the litigation, a Party does not waive its right to challenge a

18   confidentiality designation by electing not to mount a challenge promptly after the original

19   designation is disclosed.

20           6.2      Meet and Confer. The Challenging Party shall initiate the dispute resolution process

21   by providing written notice of each designation it is challenging and describing the basis for each

22   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

23   recite that the challenge to confidentiality is being made in accordance with this specific paragraph

24   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

25   begin the process by conferring directly (in voice to voice dialogue; other forms of communication

26   are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging

27   Party must explain the basis for its belief that the confidentiality designation was not proper and

28
                                                  6                     Case No. 4:18-CV-07602 YGR
                       STIPULATED PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
          Case 4:18-cv-07602-YGR Document 65 Filed 09/06/19 Page 7 of 14




 1   must give the Designating Party an opportunity to review the designated material, to reconsider the

 2   circumstances, and, if no change in designation is offered, to explain the basis for the chosen

 3   designation. A Challenging Party may proceed to the next stage of the challenge process only if it

 4   has engaged in this meet and confer process first or establishes that the Designating Party is

 5   unwilling to participate in the meet and confer process in a timely manner.

 6           6.3    Judicial Intervention. A Challenging Party that elects to pursue a challenge to a

 7   confidentiality designation may file and serve a motion with the Court that identifies the challenged

 8   Disclosure or Discovery Material and sets forth in detail the basis for the challenge under Civil Local

 9   Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable). Each such motion must be

10   accompanied by a competent declaration affirming that the movant has complied with the meet and

11   confer requirements imposed in the preceding paragraph.

12           The burden of persuasion in any such challenge proceeding shall be on the Designating

13   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

14   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.

15   Blanket or frivolous confidentiality designations, and those made for an improper purpose (e.g., to

16   harass or impose unnecessary expenses and burdens on other parties) may expose the Designating

17   Party to sanctions. Until the Court rules on the Challenging Party’s motion, all parties shall continue

18   to afford the material in question the protection as designated by the Designating Party.

19   7.      ACCESS TO AND USE OF PROTECTED MATERIAL

20           7.1    Basic Principles. A Receiving Party may use Protected Material that is disclosed or

21   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

22   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

23   the categories of persons and under the conditions described in this Order. When the litigation has

24   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

25   DISPOSITION).

26           Protected Material must be stored and maintained by a Receiving Party at a location and in a

27   secure manner that ensures that access is limited to the persons authorized under this Order.

28
                                                7                     Case No. 4:18-CV-07602 YGR
                     STIPULATED PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
       Case 4:18-cv-07602-YGR Document 65 Filed 09/06/19 Page 8 of 14




 1          7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by

 2   the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

 3   information or item designated “CONFIDENTIAL” only to:

 4                (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees

 5   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for

 6   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is

 7   attached hereto as Exhibit A;

 8                (b) the officers, directors, and employees (including House Counsel) of the Receiving

 9   Party to whom disclosure is reasonably necessary for this litigation and who have signed the

10   “Acknowledgment and Agreement to Be Bound” (attached hereto as “Exhibit A”);

11                (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

12   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement

13   to Be Bound” (Exhibit A);

14                (d) the court and its personnel;

15                (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and

16   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

17   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

18                (f) during their depositions, witnesses in the action to whom disclosure is reasonably

19   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

20   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

21   deposition testimony or exhibits to depositions that reveal Protected Material must be separately

22   bound by the court reporter and may not be disclosed to anyone except as permitted under this

23   Stipulated Protective Order;

24                (g) the author or recipient of a document containing the information or a custodian or

25   other person who otherwise possessed or knew the information;

26                (h) any mediator or settlement officer, and their supporting personnel, mutually agreed

27   upon by all the parties engaged in settlement discussions.

28
                                                  8                     Case No. 4:18-CV-07602 YGR
                       STIPULATED PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
          Case 4:18-cv-07602-YGR Document 65 Filed 09/06/19 Page 9 of 14




 1   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

 2           LITIGATION

 3           If a Party is served with a subpoena or a court order issued in other litigation that compels

 4   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party

 5   must:

 6              (a) promptly notify in writing the Designating Party. Such notification shall include a

 7   copy of the subpoena or court order;

 8              (b) promptly notify in writing the party who caused the subpoena or order to issue in the

 9   other litigation that some or all of the material covered by the subpoena or order is subject to this

10   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

11              (c) cooperate with respect to all reasonable procedures sought to be pursued by the

12   Designating Party whose Protected Material may be affected.

13           If the Designating Party timely seeks a protective order, the Party served with the subpoena

14   or court order shall not produce any information designated in this action as “CONFIDENTIAL”

15   before a determination by the court from which the subpoena or order issued, unless the Party has

16   obtained the Designating Party’s permission. The Designating Party shall bear the burden and

17   expense of seeking protection in that court of its confidential material – and nothing in these

18   provisions should be construed as authorizing or encouraging a Receiving Party in this action to

19   disobey a lawful directive from another court.

20   9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

21           LITIGATION

22              (a) The terms of this Order are applicable to information produced by a Non-Party in this

23   action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

24   connection with this litigation is protected by the remedies and relief provided by this Order.

25   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking additional

26   protections.

27              (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

28
                                                9                     Case No. 4:18-CV-07602 YGR
                     STIPULATED PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
       Case 4:18-cv-07602-YGR Document 65 Filed 09/06/19 Page 10 of 14




 1   Party’s confidential information in its possession, and the Party is subject to an agreement with the

 2   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

 3                  (1) promptly notify in writing the Requesting Party and the Non-Party that some or

 4   all of the information requested is subject to a confidentiality agreement with a Non-Party;

 5                  (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in

 6   this litigation, the relevant discovery request(s), and a reasonably specific description of the

 7   information requested; and

 8                  (3) make the information requested available for inspection by the Non-Party.

 9              (c) If the Non-Party fails to object or seek a protective order from this court within 14

10   days of receiving the notice and accompanying information, the Receiving Party may produce the

11   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely

12   seeks a protective order, the Receiving Party shall not produce any information in its possession or

13   control that is subject to the confidentiality agreement with the Non-Party before a determination by

14   the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of

15   seeking protection in this court of its Protected Material.

16   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

17          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

18   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

19   the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

20   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)

21   inform the person or persons to whom unauthorized disclosures were made of all the terms of this

22   Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to

23   Be Bound” that is attached hereto as Exhibit A.

24   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

25          MATERIAL

26          When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

27   material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties

28
                                                 10                    Case No. 4:18-CV-07602 YGR
                      STIPULATED PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
       Case 4:18-cv-07602-YGR Document 65 Filed 09/06/19 Page 11 of 14




 1   are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to

 2   modify whatever procedure may be established in an e-discovery order that provides for production

 3   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

 4   parties reach an agreement on the effect of disclosure of a communication or information covered by

 5   the attorney-client privilege or work product protection, the parties may incorporate their agreement

 6   in the stipulated protective order submitted to the court.

 7   12.    MISCELLANEOUS

 8          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to seek

 9   its modification by the court in the future.

10          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order

11   no Party waives any right it otherwise would have to object to disclosing or producing any

12   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

13   Party waives any right to object on any ground to use in evidence of any of the material covered by

14   this Protective Order.

15          12.3    Filing Protected Material. Without written permission from the Designating Party or a

16   court order secured after appropriate notice to all interested persons, a Party may not file in the

17   public record in this action any Protected Material. A Party that seeks to file under seal any Protected

18   Material must comply with Civil Local Rule 79-5. Protected Material may only be filed under seal

19   pursuant to a court order authorizing the sealing of the specific Protected Material at issue. Pursuant

20   to Civil Local Rule 79-5, a sealing order will issue only upon a request establishing that the

21   Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled to

22   protection under the law. If a Receiving Party's request to file Protected Material under seal pursuant

23   to Civil Local Rule 79-5(d) is denied by the court, then the Receiving Party may file the information

24   in the public record pursuant to Civil Local Rule 79-5(e) unless otherwise instructed by the court.

25   13.    FINAL DISPOSITION

26          Within 60 days after the final disposition of this action, as defined in paragraph 4, each

27   Receiving Party must return all Protected Material to the Producing Party or destroy such material.

28
                                                 11                    Case No. 4:18-CV-07602 YGR
                      STIPULATED PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
       Case 4:18-cv-07602-YGR Document 65 Filed 09/06/19 Page 12 of 14




 1   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

 2   summaries, and any other format reproducing or capturing any of the Protected Material. Whether

 3   the Protected Material is returned or destroyed, the Receiving Party must submit a written

 4   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

 5   by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected Material

 6   that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,

 7   abstracts, compilations, summaries or any other format reproducing or capturing any of the Protected

 8   Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all

 9   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

10   correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

11   and expert work product, even if such materials contain Protected Material. Any such archival copies

12   that contain or constitute Protected Material remain subject to this Protective Order as set forth in

13   Section 4 (DURATION).

14   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

15
     DATED: September 6, 2019                             /s/ Anna P. Chang
16                                                     Anna P. Chang
17                                                     Sideman & Bancroft LLP
                                                       Attorneys for Plaintiffs
18                                                     Cisco Systems, Inc. and Cisco Technology, Inc.

19
     DATED: September 6, 2019                             /s/ Brad Stuckey
20                                                     Brad Stuckey
21                                                     Robinson Di Lando APLC
                                                       Attorneys for Defendants Zahid “Donny” Hassan
22                                                     Sheikh and IT Devices Online, Inc.

23
     DATED: September 6, 2019                             /s/ Andrew Parkhurst
24
                                                       Andrew Parkhurst
25                                                     McManis Faulkner LLP
                                                       Attorneys for Defendants Advanced Digital
26                                                     Solutions International, Inc. and PureFutureTech,
                                                       LLC and Third-Party Plaintiff Advanced Digital
27                                                     Solutions International, Inc.
28
                                                12                    Case No. 4:18-CV-07602 YGR
                     STIPULATED PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
       Case 4:18-cv-07602-YGR Document 65 Filed 09/06/19 Page 13 of 14




 1   DATED: September 6, 2019                            /s/ Sam J. Polverino
 2                                                    Sam J. Polverino
                                                      Law Offices of Sam J. Polverino
 3                                                    Attorneys for Defendant Jessica Little

 4
     DATED: September 6, 2019                            /s/ John C. Kirke
 5                                                    John C. Kirke
 6                                                    Donahue Fitzgerald LLP
                                                      Attorneys for Third-Party Defendants Rahi
 7                                                    Systems, Inc.; Pure Future Technology, Inc.;
                                                      Masood Minhas; Nauman Karamat; Nabia Uddin;
 8                                                    Karoline Banzon; and Kaelyn Nguyen
 9
                                                 Attestation
10
            I hereby attest pursuant to Civil Local Rule 5-1(i)(3) that concurrence in the electronic
11
     filing of this document has been obtained from the other signatories above.
12

13
     DATED: September 6, 2019                  SIDEMAN & BANCROFT LLP
14
                                               By:       /s/ Anna P. Chang
15                                                   Anna P. Chang
                                                     Attorneys for Plaintiffs
16                                                   Cisco Systems, Inc. and Cisco Technology,
                                                     Inc.
17

18

19   PURSUANT TO STIPULATION, IT IS SO ORDERED.
20

21

22
     DATED: ________________________           ________________________________________
23                                                  The Honorable Yvonne Gonzalez Rogers
                                                    United States District Judge
24

25

26

27
28
                                                13                    Case No. 4:18-CV-07602 YGR
                     STIPULATED PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
       Case 4:18-cv-07602-YGR Document 65 Filed 09/06/19 Page 14 of 14




 1                                                  EXHIBIT A

 2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3   I, _____________________________ [print or type full name], of _________________ [print or

 4   type full address], declare under penalty of perjury that I have read in its entirety and understand the

 5   Stipulated Protective Order that was issued by the United States District Court for the Northern

 6   District of California on [date] in the case of Cisco Systems, Inc., et al. v. Sheikh, et al., Case No.

 7   4:18-CV-07602-YGR. I agree to comply with and to be bound by all the terms of this Stipulated

 8   Protective Order and I understand and acknowledge that failure to so comply could expose me to

 9   sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose in

10   any manner any information or item that is subject to this Stipulated Protective Order to any person

11   or entity except in strict compliance with the provisions of this Order.

12   I further agree to submit to the jurisdiction of the United States District Court for the Northern

13   District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even

14   if such enforcement proceedings occur after termination of this action.

15   I hereby appoint __________________________ [print or type full name] of

16   _______________________________________ [print or type full address and telephone number] as

17   my California agent for service of process in connection with this action or any proceedings related

18   to enforcement of this Stipulated Protective Order.

19

20   Date: ______________________________________

21   City and State where sworn and signed: _________________________________

22

23   Printed name: _______________________________

24

25   Signature: __________________________________

26

27
28
                                                 14                    Case No. 4:18-CV-07602 YGR
                      STIPULATED PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
